                                 STEVEN S. BISS
                                 Attorney At Law
                          300 West Main Street, Suite 102
                          Charlottesville, Virginia 22903
                            Telephone: 804-501-8272
                                Fax: 202-318-4098
                              email: stevenbiss@earthlink.net
                                   stevensbiss@protonmail.ch
                            www.linkedin.com/in/steven-s-biss-6517037


                                                                            Matter No.

                                                                                254-001
                                   September 15, 2021


VIA CM/ECF and EMAIL

Hon. Mark A. Roberts
United States Magistrate Judge
Northern District of Iowa
111 Seventh Avenue SE
Cedar Rapids, IA 52401

RE:    NuStar Farms, LLC et al. v. Ryan Lizza et al.
       Case 5:20-cv-04003-CJW-MAR

Dear Judge Roberts:

      Bill McGinn and I represent Plaintiffs, NuStar Farms, LLC, Anthony Nunes, Jr.
and Anthony Nunes, III in the above matter.

       On September 15, 2021, the United States Court of Appeals for the Eighth Circuit
ruled in the appeal filed by Devin G. Nunes in Case 5:19-cv-4064-CJW-MAR. The
Court of Appeals affirmed in part, reversed in part and remanded for further proceedings.
A copy of the Court of Appeals’ decision is attached.

       Significantly, the Court of Appeals held that Devin Nunes’ complaint states a
plausible claim for defamation by implication. The Court, p. 6, found as follows:

       “Nunes contends that his complaint states a plausible claim for defamation by
       implication. He argues that the article implies the existence of a ‘politically
       explosive secret’ that he ‘conspired with others’ to hide the farm’s use of
       undocumented labor. He alleges that the implication is false because he was not
       involved in the farm’s operations, and ‘had no knowledge of who the dairy farm
       hired. The district court concluded that ‘no reasonable reader’ could draw that
       implication from the article. We respectfully disagree.”




 Case 5:20-cv-04003-CJW-MAR Document 162 Filed 09/15/21 Page 1 of 2
       Plaintiffs made the exact same claim of defamation by implication in this case,
and the District Court dismissed that claim for the exact same reasons as it dismissed
Devin Nunes’ claim. See ECF No. 50 (Memorandum Opinion and Order), pp. 28-32.

       In light of the Court of Appeals’ reversal, we intend to move the Court in this case
for leave to file an amended complaint re-asserting the claim of defamation by
implication.

        The Court of Appeals’ decision directly impacts the administration of this case.
Plaintiffs have a right – indirectly affirmed by the Court of Appeals – to pursue a claim of
defamation by implication. In light of the Court of Appeals’ ruling, we request that the
summary judgment schedule be suspended and the trial date continued so that Plaintiffs
can pursue full justice.

       We respectfully request a conference with the Court tomorrow to discuss these
matters.

       Thank you Your Honor.

Yours very truly,

/s/ Steven S. Biss

Steven S. Biss

cc.    William F. McGinn, Esq.
       Counsel of Record (via email)




                                             2

 Case 5:20-cv-04003-CJW-MAR Document 162 Filed 09/15/21 Page 2 of 2
